 In the Matter of J. H.RUTTER-REXMANUFACTURING COMPANY, INC.andAMALGAMATED CLOTHING WORKERS OFAMERICA, C. I.O.Cases Nos.15-C-1216 and15-CA-33ORDERJune 7, 1950On October 12, 1949, the Board issued its Decision and Order 1 inthis case,finding that the Respondent,in violation of Section 8 (a) (5)and (1)of the Act,had refused to bargain with the Union,and direct-ing that the Respondent,among other things, cease and desist fromrefusing to bargain with the Union.On May 22, 1950, the Board received from the Respondent a Motionto Reopen,Reconsider and Dismiss the Complaint and Decision andOrder of the Board. The Respondent contends that the Board hadno jurisdiction to issue any complaint or decision in this case,becauseat the time of the issuance of the complaint the Congress of IndustrialOrganizations,the parent body of the Union herein,had not compliedwith Section 9 (h) of the Act.2The Respondent cites the recent de-cision in thePostex CottonMillscase,3 in which an order of theBoard directing the employer in that case to bargain with the TextileWorkers Union of America,C. I. 0., was denied enforcement by thecourt solely because at the time the complaint was issued the Congress.of Industrial Organizations was not in compliance with Section 9 (h),The Court in thePostexcase rejected the considerations on which theBoard had relied inNorthern Virginia Broadcasters,Inc.4There the"Board found that noncompliance by the American Federation ofLabor with the filing requirements of Section 9 of the'amended Act.did not bar the Board from investigating a representation question'88 NLRB 470.RThe amended complaint in this case issued onApril 14, 1948.TheCongress,of Industrial.Organizations did not comply with Section 9(h) of the Act untilDecember 22, 1949.3N, L. R. B. V.Postern CottonMills,Inc.,181 F.2d 919(C.A. 5).Except for theadded contention in the motion relative to the continued majority status of the Union, theRespondent's position is identical with that considered by the Board inBethlehem Steel..Company,Shipbuilding Division,andBethlehem Sparrows Point Shipyard,Inc.,89 NLRB341, and rejected for the same reasons set forth herein.4 75 NLRB 11.90 NLRB No. 15.130 J.H. RUTTER-REX MANUFACTURING COMPANY, INC.131raised by an international union affiliated with the American Federa-tion of Labor, that affiliate having complied with the filing require-ments of Section 9. In reaching that result, the Board concluded thatCongress did not intend that complying labor organizations affiliatedwith parent federations, such as the American Federation of Labor and,the Congress of Industrial Organizations, should be denied the proc-esses of the Board because of the failure of such parent federations tocomply with Section 9 of the Act.With great respect for the opinionof the Court of Appeals for the Fifth Circuit, the Board is constrained,to adhere to its original view until the Supreme Court of the United.States has had an opportunity to pass on the question.The Respondent also contends that because of excessive turnoversince the issuance of the Board's Order on October 12, 1949, the Unionno longer represents a majority of the employees in the appropriateinit.This contention is without merit.5Accordingly, the Respondent's motion herein will be denied.ORDERIT IS ORDERED that the Respondent's Motion to Reopen, Reconsiderand Dismiss the Decision and Order and to Dismiss the Complaint inthis case be, and it hereby is, denied.Dated, Washington, D. C., June 7,1950.By direction of the Board:FRANK M. KLEILER,Executive Secretary.N. L. R. B. v. MexiaTextileMills,Inc.,339 U. S. 563;Franks Bros. Company v.N. L. R. B.,3.12U, S. 702, 705-706.